Citation Nr: 9917655	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for the period from September 
30, 1993, for chondromalacia of the right knee with 
osteoarthritis.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

The veteran originally filed his claim for service connection 
in September 1993.  Following a remand by the Board in April 
1996 he was granted service connection in June 1996 for 
chondromalacia of the right knee and assigned a 10 percent 
rating.  The 10 percent rating was made effective as of the 
date of the September 1993 claim.  He has continued to 
prosecute his claim for a higher original rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The veteran was afforded a Travel Board hearing before the 
undersigned Board member in February 1999.  At that time it 
was agreed to hold the record open for 45 days for the 
inclusion of additional medical records.  It was also noted 
at the hearing that additional medical evidence had been 
included in the claims file prior to the hearing but not 
reviewed by the RO.  

In this case, the last rating decision and supplemental 
statement of the case (SSOC) issued to the veteran are dated 
November 18, 1998.  As noted above, since then a considerable 
amount of new evidence has been associated with the claims 
file without the benefit of a documented review by the RO.  
This unreviewed evidence includes records from Dr. Carter, 
and an April 1999 VA examination report.  Accordingly, 
further development is in order pursuant to the provisions of 
38 C.F.R. § 20.1304 (1998). 

The Board additionally notes that as a result of the 
appellant's February 1999 hearing testimony the RO was 
requested to assist the veteran in obtaining both private and 
VA medical records, and then readjudicate the claim.  Alas, 
the desired private and VA medical records were not obtained, 
and no further adjudication has transpired.  Therefore, 
additional development is necessary. 

Finally, the veteran was also denied entitlement for a 
nonservice-connected pension in December 1993.  He later 
submitted a substantive appeal for his right knee disability 
in July 1994.  As part of his appeal he submitted a statement 
wherein he indicated, inter alia, that he wanted a pension.  
This constituted a timely notice of disagreement with the 
December 1993 rating decision.  There is no indication in the 
claims file that the veteran ever withdrew his claim for a 
pension or that an SOC was issued.  Therefore, the issue is 
remanded to the RO for issuance of an SOC and such further 
development as may be necessary.

The Board's remand of the pension issue must not be read as 
an acceptance of jurisdiction over the same by the Board.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Hence, the RO should return 
the pension issue only if the veteran perfects his appeal in 
full accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertaining to his claim for an 
increased rating for his right knee 
disorder.  These records should include, 
but are not limited to, October 1998 VA 
medical records from the Muskogee VA 
Medical Center, as well as any records 
since October 1998 from the Holt Crock 
Clinic, and from the River Valley 
Orthopedic Clinic.

2.  The veteran should also be contacted 
and requested to provide a release so 
that records pertinent to his disability 
retirement can be obtained from the 
Railroad Retirement Board.

3.  Thereafter, the RO should review the 
claims file to ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
claim.

4.  As a separate matter, the RO should 
issue a statement of the case pertaining 
to the issue of entitlement to a 
nonservice-connected pension and advise 
the veteran of his appellate rights.  
This should include notice to the veteran 
that he has 60 days from the date that 
the RO sends the SOC to perfect his 
appeal.  The Board intimates no opinion 
as to the ultimate outcome of this issue.  
This issue should be certified to the 
Board if and only if the veteran perfects 
an appeal in accordance with the 
provisions of 38 U.S.C.A. § 7105.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


